Citation Nr: 1604707	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the October 2005 rating decision, the RO denied service connection for a right knee disorder.  In the August 2013 rating decision, the RO denied service connection for a left knee disorder.  

The Board remanded the issue of entitlement to service connection for a right knee disorder for further development in May 2009, September 2009, and February 2011.  The case was subsequently returned to the Board for appellate review, and in a June 2011 decision, the Board denied the claim service connection for a right knee disorder.  In a December 2011 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the June 2011 decision denying service connection for a right knee disorder.

The Board remanded the case again in August 2012 for further development.  The case has since been returned for appellate review.

Meanwhile, the Veteran also perfected an appeal for the issue of entitlement to service connection for a left knee disorder.  Thus, that issue is also currently before the Board.  

In July 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding his claim for service connection for a right knee disorder.  A transcript of that hearing is of record.  The Veteran's representative submitted a statement in December 2014 indicating that the Veteran did not want a hearing with respect to his claim for service connection for a left knee disorder

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In August 2012, the Board remanded this case, in pertinent part, to obtain an adequate VA examination and medical opinion in light of the Joint Motion.  

Following the remand, the Veteran was afforded a VA examination in May 2014 in connection with his claim for service connection for a right knee disorder.  The examiner opined that the disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service injury, event, or illness.  In so doing, he stated that there was no severe injury in service that could have permanently worsened the preexisting condition beyond it natural progression.  He also noted that the natural progression is often worsening over the years due to stress of normal physical daily activities.

Nevertheless, the Board notes that the May 2014 did not provide any rationale for the conclusion that the Veteran's right knee disorder clearly and unmistakably preexisted his military service.  Moreover, the Board observes that there is conflicting medical evidence showing whether the disorder preexisted his military service.  To rebut the presumption of soundness, the evidence must show that the disorder clearly and unmistakably preexisted service, which is a high legal standard. Therefore, the Board finds that an additional medical opinion is needed to address whether the Veteran's current right knee disorder is directly related to his military service.
 
In addition, the Board notes that the Veteran was afforded a VA examination in July 2013 in connection with his claim for service connection for a left knee disorder.  The examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he stated that there was no documented continuity of care from 1971 to 1977.  However, the examiner did not address whether the Veteran's current left knee disorder preexisted his military service.  In this regard, an October 1971 service treatment record diagnosing him with chondromalacia did not specify the knee to which it was referring, but the record does note the Veteran's prior treatment for pain in both knees.  Therefore, there is an indication that his left knee problems could have pre-existed his service, and an additional medical opinion is needed.  

Additionally, in December 2014, the Veteran submitted a private MRI report related to his left knee problems.  The report lists Dr. H.M. as the physician who ordered the study.  Dr. H.M. does not appear to be a VA physician based on the VA treatment records available.  Moreover, the January 2014 VA treatment records note the Veteran's private treatment at South Shore Hospital following a fall down stairs with persistent left lateral knee pain since that time.  Thus, on remand, an attempt should be made to obtain any outstanding, relevant medical records.

The Board further notes that there is additional evidence that the AOJ has not yet considered in connection with both claims.  For example, in the October 2014 statement of the case (SOC), the RO reviewed VA treatment records as they pertain to the Veteran's left knee, but did not review them as they pertain to his right knee.  Additionally, in December 2014, the Veteran submitted a private MRI of his left knee, which the RO has not considered.  The Veteran did not provide a waiver of the RO's initial consideration of that evidence, nor has the RO readjudicated the claim in a supplemental statement of the case.  Thus, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31 and 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304.




Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees.  This request should specifically include South Shore Hospital for treatment in 2014 and Dr. H.M.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records dated since August 2014.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right and left knee disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should state whether the Veteran has a current right knee disorder that manifested in service or that is otherwise related thereto, including any injury or symptomatology therein.  In rendering this opinion, the examiner should assume that the Veteran did not have a preexisting disorder.  He or she should also note that a VA treatment record dated in November 1993 documents complaints of right knee swelling and pain prior to his post-service injury in 1998.

For each diagnosis of a left knee disorder, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's service from August 1971 to October 1971.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.  

If so, the examiner should state whether the left knee disorder increased in severity during service.  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If the left knee disorder did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology or injury therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

